NOTE: This order is nonprecedential
United States Cou11 of Appeals
for the FederaI Circuit
JENNIFER STONE AND GARY STONE,
(PARENTS AND NEXT FRIENDS OF),
AMELIA STONE, (A MINOR),
Petiti0n,ers-Appellants,
V.
SECRETARY OF HEALTH AND HUMAN k
SERVICES, (
Respondent-Appe1lee.
2011-5109
Appea1 from the United States C0urt of Federa1
C1aims in case n0. 04-VV-1041, Seni0r Judge LaWrence S.
Marg01is.
SCOTT R. HAMMITT,
AS THE LEGAL REPRESENTATIVE OF HIS
MINOR DAUGHTER ,
RACHEL HAMMITT,
Petiti0n,ers-Appellants,
V.
_____ j______, ,_

STONE V. HHS 2
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respon,dent-Appellee.
2011-5117
Appeal from the United States Court of Federal
Claims in case no. 07-VV-170, Judge Thon1as C. Wheeler.
ON MOTION
- ORDER
Jennifer and Gary Stone move without opposition to
consolidate these two cases for oral argument .
Upon consideration thereof,
I'r ls 0R:oERED THAT:
The motion is granted to the extent that they will be
treated as companion cases for purposes of oral argument
A copy of this order shall be transmitted to the merits
panel assigned to hear these appeals. The revised official
caption in 2011-511'7 is reflected above

3
s'roNE v. HHS
FoR THE CoURT
 2 0  /s/ J an Horbaly
CC1
Date J an Horbaly
Clerk
Richard Gage, Esq.
Alexis B. Babcock, Esq.
Curtis R. Webb Esq.
.’ FlI.E
Alth W. D , E . II.3.G0u§'T
93 am sq ».,Fs€s%:ss:
s21
DEC 2 0 2011
.|ANHORBAL¥ _
C|.ERK
0R